DETAILED ACTION
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
Claim 1 recites: 
Housing
Transparent cover panel
Plurality of masking brackets 
First surface, Second surface, Inner surface 

Claim 2 recites:Surface Area

Claim 3 recites:
First, Second, and Middle Portion
Door Frame Assembly

Claim 4 recites:
Obtuse Angle

Claim 6 recites:
Display Brackets, First Surface, Second Surface



Examiner notes the remaining claims, likewise, have such recitations or other similar recitations.  Examiner finds the specification, the claims, and the drawings all have inconsistencies in both terms and labeling which leads to them being incomprehensible as to preclude a reasonable search.  Because the terms cannot be properly identified when viewed within the specification, drawings, and claims it is unclear as to what they are intended to mean and what parts they are intended to be.  The claims presents terms which are not recited within the specification and further not labeled within the drawings.  Examiners believes that common terms and language should be used for a clear understanding of the disclosure.


Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651